

EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made the 8th day of
October, 2018, between ADDvantage Technologies Group, Inc. (“Company”) and
Joseph E. Hart (“Executive”).


WHEREAS, the Company and Executive desire to memorialize the terms and
conditions under which Executive will be employed by the Company as its
President and Chief Executive Officer;


NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:


1. Term of Agreement.  The Company hereby employs Executive to serve as
President and Chief Executive Officer of the Company and Executive accepts such
employment, subject to all of the terms and conditions of this Agreement. 
Except as otherwise expressly provided herein, the term of this Agreement and of
Executive’s employment under this Agreement will commence on September 1, 2018
(the “Effective Date”) and continue in effect until Executive ceases to be
employed by the Company pursuant to Section 4 (the “Term”).
2. Duties.  Executive will serve as President and Chief Executive Officer of the
Company with such duties assigned to Executive under the Bylaws of the Company
and by the Board of Directors of the Company.  Executive shall report to the
Board of Directors.  Executive agrees to use his best efforts to promote the
interests of the Company, and to devote his full productive time and working
attention to the business and affairs of the Company.
3.  Compensation, Benefits and Expenses.
3.1. Base Salary.  Commencing on the Effective Date, the Company shall pay to
Executive an annual base salary (“Annual Base Salary”) of three hundred thousand
dollars ($300,000.00) for all services to be rendered by Executive hereunder. 
The Annual Base Salary shall be payable in accordance with the Company’s normal
payroll practices for employees, and the Company shall deduct or cause to be
deducted from the Annual Base Salary all taxes and amounts required by law to be
withheld.  Executive’s performance and base salary will be reviewed annually by
the compensation committee of the Board of Directors.  Future increases of the
Annual Base Salary, if any, shall be determined by the Board of Directors of the
Company in their sole and absolute discretion.


3.2. Performance Bonus.  The Executive shall be eligible to receive an annual
bonus with a target level of 70% of Executive’s Annual Base Salary based on
meeting certain performance metrics and stock performance as determined in the
sole and absolute discretion of the Board of Directors of the Company.  The
Board of Directors may, in its sole and absolute discretion, establish a bonus
plan.  There is no guarantee of a bonus in any year and under no circumstances
shall a bonus be considered a required part of Executive’s annual compensation.


3.3. Benefits.  During the Term of this Agreement, Executive shall be entitled
to participate in all savings and retirement plans, health, dental, life,
accident and short and long term disability, and policies and other programs
maintained by the Company for the benefit of its full-time employees.


3.4. Reimbursement of Expenses.  Executive shall be reimbursed for all
reasonable out-of-pocket expenses paid to third parties incurred by Executive in
connection with the performance of his duties hereunder within thirty (30) days
of presentation of expense statements and vouchers and other supporting
documentation and such other information as the Company may reasonably require.


3.5. Personal Leave.  During the Term, Executive shall be entitled to four weeks
paid personal time off (“PTO”) during each calendar year (pro rated for partial
years) in accordance with the Company’s policies in effect from time to time.


3.6 Car Expenses.  The Company shall pay Executive an allowance of $1,000
monthly for gas expense and mileage.  Executive shall not be entitled to receive
any other amounts related to car usage.


3.7 Stock Options.  Executive shall be granted an option to purchase 200,000
shares of the Company’s common stock pursuant to the Company’s incentive stock
plan, as amended, and that certain Non-Qualified Stock Option Agreement of even
date herewith.


4. Termination of Employment.
4.1. Events of Termination.  Executive’s employment with the Company shall cease
upon:


(i) Executive’s death.


(ii) Executive’s disability, which means his incapacity due to physical or
mental illness such that he is unable to perform his previously assigned duties
where (1) such incapacity has been determined to exist by either (x) the
Company’s disability insurance carrier or (y) by the concurring opinions of two
licensed physicians (one selected by the Company and one by Executive), and (2)
the Company has determined, that such incapacity will continue for such period
of time of at least ninety (90) days, whether or not consecutive, in any twelve
(12) month period.


(iii) Termination by the Company.  Such termination will require delivery to
Executive of a written notice that Executive has been terminated with or without
Cause.


(iv) Executive’s voluntary resignation or retirement upon thirty (30) days’
prior written notice to the Company that Executive has resigned or retired.


(v) By mutual written consent of the Company and Executive.


(vi) Termination by the Company or the Executive within ninety (90) days of the
occurrence of a Change in Control.


4.2. Benefits Payable Upon Termination.


(i) Within thirty (30) days following the termination of Executive’s employment
with the Company pursuant to any manner described in Section 4.1 hereof, the
Company shall pay to Executive: (a) any Annual Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date of termination, (b)
any unreimbursed expenses reimbursable to Executive pursuant to Section 3.4
hereof for expenses incurred on or prior to the date of termination, and (c) any
accrued and unpaid PTO pursuant to Section 3.5 hereof.


(ii) In the event that Executive’s employment is terminated by the Company
without Cause or is terminated by the Company or the Executive under Section
4.1(vi) above, contingent upon Executive’s execution and delivery of a Release
Agreement substantially in the form attached hereto as Exhibit A with such
changes to such form as the Company shall reasonably request (the “Release
Agreement”), the Company will pay to Executive an amount equal to Executive’s
Annual Base Salary at the time of termination, payable in a lump sum within 30
days of termination under Section 4.1(vi) and payable in installments over one
year at such times as the Company routinely pays its employees in the case of
termination without Cause (the “Severance Payments”); provided, however, that in
the event of Executive’s breach of Sections 5, 6 or 7 of this Agreement then if
Severance Payments are being paid through installments, the Company’s obligation
to pay additional Severance Payments after the breach occurs shall terminate and
be of no further force or effect and if Severance Payments have been made in a
lump sum, the Executive shall be obligated to pay to the Company upon written
demand that portion of the Severance Payments equal to the portion of the
Non-Solicitation Period remaining at the time of the breach.  The Company shall
deduct, or cause to be deducted, from the Severance Payments all taxes and
amounts required by law to be withheld.  If Employee fails to execute the
Release Agreement, or revokes his acceptance of such release following its
execution, Executive shall not be entitled to any Severance Payments.


(iii) If Executive’s employment with the Company ends for any reason set forth
in Section 4.1 hereof other than termination by the Company without Cause or
termination by the Company or the Executive under Section 4.1(vi), the Company’s
obligations to pay any compensation or benefits under this Agreement will cease
effective on the date of termination and Executive will receive no Severance
Payments.  Executive’s right to receive any other benefits will be determined
under the provisions of applicable plans, programs or other coverages.


5. Non-solicitation and Non-disparagement.
5.1. Non-solicitation.  Executive acknowledges that in the course of his
employment with the Company he will become familiar with the Company’s and
Affiliated Companies’ trade secrets and with other confidential information
concerning the Company and its Affiliated Companies and that his services will
be of special, unique and extraordinary value to the Company and its Affiliated
Companies.  Therefore, Executive agrees that during the Non-solicitation Period
he shall not, singly, jointly, or as a partner, member, employee, agent,
officer, director, stockholder, equity holder, lender, consultant, independent
contractor, or joint venturer of any other person, or in any other capacity,
directly or indirectly (i) employ, retain, engage, induce or attempt to employ,
retain, engage or induce any employee, consultant or independent contractor of
the Company or any Affiliated Companies to leave the employ of the Company or
such Affiliated Companies, or in any way interfere with the relationship between
the Company or any Affiliated Companies and any employee thereof, or (ii) induce
or attempt to induce any Customer, dealer, supplier, licensee or other business
relation of the Company or any Affiliated Companies to cease doing business
with, or modify its business relationship with, the Company or such Affiliated
Companies, or in any way interfere with the relationship or understanding
between any such Customer, dealer, supplier, licensee or business relation and
the Company or any Affiliated Companies.  The Company shall have the right to
assign the benefits of this Section 5 to any entity that acquires the Company’s
business while the Executive is still employed by the Company and assumes the
Company’s obligations to Executive, which assumption shall not release the
Company.
5.2. Non-disparagement by Executive.  Following termination, Executive and the
Company agree not to make to any person, including but not limited to customers,
dealers, suppliers or licensees of the Company or its Affiliated Companies, any
statement that disparages the other or which reflects negatively upon the other,
including but not limited to statements regarding the Company’s financial
condition, the financial condition of its Affiliated Companies, its officers,
directors, stockholders, employees and Affiliates, but excepting any statement
required by law, or made in response to an order or subpoena of a court or
government agency of competent jurisdiction.
5.3. Enforcement.  If, at the time of enforcement of Section 5 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration and scope reasonable under such circumstances shall be substituted for
the stated period or scope and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum duration and scope permitted
by law.
6. Confidential Information.  Executive acknowledges that the information,
observations and data obtained by him during the course of his performance under
this Agreement concerning the business and affairs of the Company and its
Affiliate Companies are the property of the Company and Affiliated Companies,
including information concerning acquisition opportunities in or reasonably
related to the Company’s or its Affiliate Companies’ business or industry of
which Executive becomes aware during the Term and any Severance Period. 
Therefore, Executive agrees that he will not disclose to any unauthorized person
or use for his own account any of such information, observations or data without
the Company’s written consent unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Executive’s acts or omissions.  Executive agrees to deliver to
the Company on the date of termination, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of the Company and its
Affiliated Companies (including, without limitation, all acquisition prospects,
lists and contact information) which he may then possess or have under his
control.  This Section 6 does not apply to personal contacts Executive had prior
to his employment with the Company, provided that no Company confidential
information is disclosed to those contacts.
7. Executive’s Representations and Warranties.  Executive represents and
warrants that Executive is not a party to any other employment, non-competition,
or other agreement or restriction which could interfere with Executive’s
employment with the Company or Executive’s or the Company’s rights and
obligations hereunder and that Executive’s acceptance of employment with the
Company and the performance of Executive’s duties hereunder will not breach the
provisions of any contract, agreement, or understanding to which Executive is
party or any duty owed by Executive to any other person or organization.
8. Definitions.
(i) “Affiliated Companies” shall mean any subsidiary of the Company.
(ii) “Cause” shall mean Executive’s (1) conviction of, or guilty plea or no
contest plea, to a felony charge or any crime involving moral turpitude, the
entry of a consent decree with a governmental body or the commission of any
other act or omission involving dishonesty or fraud with respect to the Company
or any of its Affiliated Companies or any of their customers, dealers or
suppliers, (2) misappropriation of any funds or assets of the Company for
personal use (including, but not limited to, theft or embezzlement of Company or
Affiliated Companies’ funds or assets), (3) willful noncompliance in any
material respect with any laws or regulations, foreign or domestic, if such
noncompliance could be reasonably expected to have a material adverse effect on
the Company or any of its Affiliated Companies, (4) willful violation of any
express direction or rule, regulation or policy established by the Company of
which the Executive has been notified, advised or informed of and is aware of,
or (5) willful material breach of this Agreement or material breach of
Executive’s fiduciary duties to the Company or any of its Affiliated Companies.


(iii) “Change in Control” shall mean any one of the following events or
transactions:


(1) Any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act ) after the date of this Agreement becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities representing 50% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor to
the Company; provided, however, the following transactions shall not constitute
a Change in Control hereunder (A) any acquisition of such securities by the
Company, (B) any acquisition of such securities by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (C) any acquisition of such securities by any person
who, immediately before such acquisition, had beneficial ownership (as defined
in Rule 13d-3 under the Exchange Act) of 20% or more of (i) the fair market
value of then then outstanding securities of the Company or (ii) the combined
voting power of the outstanding voting securities of the Company entitled to
vote generally in the election of directors to the Board or (D) any acquisition
by any person or entity, including without limitation, any corporation pursuant
to a transaction which satisfies the requirements of clauses (A), (B) or (C) of
this paragraph;


(2) During any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease for any reason (whether
beginning on or after the date of this Agreement) to constitute at least a
majority of the Board, unless the election or nomination for election of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors as of the beginning of the period;


(3) The shareholders of the Company after the date of this Agreement approve any
dissolution or liquidation of the Company or any sale or other disposition of
50% or more of the assets or business of the Company, provided that a transfer
of assets comprising only the cable segment of the Company shall not constitute
a Change in Control if approved by shareholders of the Company before December
31, 2019; or


(4) Shareholders of the Company after the date of this Agreement approve any
reorganization, merger, consolidation or share exchange unless (A) the persons
who were the beneficial owners of the outstanding shares of the common stock of
the Company immediately before the consummation of such transaction beneficially
own more than 60% of the outstanding shares of the common stock of the successor
or survivor corporation in such transaction immediately following the
consummation of such transaction and (B) the number of shares of the common
stock of such successor or survivor corporation beneficially owned by the
persons described in clause (A) immediately following the consummation of such
transaction is beneficially owned by each such person in substantially the same
proportion that each such person had beneficially owned shares of the Company
common stock immediately before the consummation of such transaction, provided
(C) the percentage described in clause (A) of this paragraph of the beneficially
owned shares of the successor or survivor corporation and the number described
in clause (B) of this paragraph of the beneficially owned shares of the
successor or survivor corporation shall be determined exclusively by reference
to the shares of the successor or survivor corporation which result from the
beneficial ownership of shares of common stock of the Company by the persons
described in clause (A) of this paragraph immediately before the consummation of
such transaction.


(iv) “Customer” shall mean any and all persons, business, or other legal
entities that received goods or services provided by the Company, or that the
Company marketed to for goods or services provided by the Company, within two
(2) years prior to the termination of his employment with the Company.


(v) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(vi) “Non-solicitation Period” shall mean twelve (12) months following
termination of Executive’s employment with the Company.
(vii) “Severance Period” shall mean the time period when Executive is receiving
Severance Payments from the Company under Section 4.2(ii) hereof.
9. Notices.  All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), reputable commercial
overnight delivery service (including Federal Express and U.S. Postal Service
overnight delivery service) or, deposited with the U.S. Postal Service mailed
first class, registered or certified mail, postage prepaid, as set forth below:
If to the Company, addressed to:


ADDvantage Technologies Group, Inc.
1221 East Houston
Broken Arrow, OK   74012
Facsimile:  (918) 251-0792


If to Executive, addressed to:


Joseph E. Hart
3916 Fall Wheat Dr.
Plano, TX 75075


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


10. Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
hereof and supersede all prior agreements and understandings, whether written or
oral, among the parties with respect thereto.
11. Assignment.  This Agreement, being for the personal services of Executive,
shall not be assignable by him.  The provisions hereof shall inure to the
benefit of, and be binding upon, the Company’s successors and assigns.  The
Company may assign this Employment Agreement and its rights, together with its
obligations hereunder, in connection with any sale, transfer or other
disposition of all or substantially all o fits assets or business, whether by
merger, consolidation or otherwise.
12. Waivers and Amendments.  The respective rights and obligations of the
Company and Executive under this Agreement may be waived (either generally or in
a particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and Executive.
13. Controlling Law and Consent to Jurisdiction.  This Agreement will be
governed by and construed in accordance with the laws of the State of Oklahoma
without giving effect to any choice of law or conflicting provision or rule.
14. Equitable Remedies.  The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached.  It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
or other equitable relief to restrain, enjoin and prevent breaches of this
Agreement by the other parties and to enforce specifically such terms and
provisions of this Agreement (without posting a bond or other security), such
remedy being in addition to and not in lieu of, any other rights and remedies to
which the other parties are entitled to at law or in equity.  The Company and
Executive agree that the covenants set forth in this Agreement shall be enforced
to the fullest extent permitted by law.  Accordingly, if, in any judicial
proceedings, a court shall determine that such covenant is unenforceable for any
reason, including without limitation because it survives too long, then the
parties intend that such covenant shall be deemed to cover only the maximum
period of time, if applicable, and/or shall otherwise be deemed to be limited in
such manner as will permit enforceability by such court.  In the event that any
one or more of such covenants shall, either by itself or together with other
covenants be adjudged to go beyond what is reasonable in all the circumstances
for the protection of the interests of the Company, but would be adjudged
reasonable if any particular covenant or covenants or parts thereof were
deleted, restricted, or limited in a particular manner, then the said covenants
shall apply with such deletions, restrictions, or limitations, as the case may
be.  The Company and Executive further agree that the covenants set forth in
this Agreement are reasonable in all circumstances for the protection of the
legitimate interests of the Company.
15. Survival.  Sections 4-16 of this Agreement shall survive termination of this
Agreement for the period of duration specified in such Section, and if no period
of duration is specified, then the provision shall survive termination
indefinitely.
16. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
(i) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
(ii) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
(iii) The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.
(iv) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.
(v) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.


17. Section 409A Compliance.


(i) Compliance.  This Agreement shall be construed to avoid the imposition of
additional taxes, interest and penalties pursuant to Section 409A of the
Internal Revenue Code (“Section 409A”).  The parties acknowledge and agree that
the interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available.  In no event whatsoever shall the Company be
liable for any tax, interest or penalties that may be imposed on the Executive
by Section 409A or any damages for failing to comply with Section 409A;
provided, however, that if the failure to comply results from the Company’s
negligence or willful acts, the Company will reimburse the Executive so that, on
an after-tax basis, he is in the same position he would have been in had the
failure to comply not occurred.


(ii) Termination as a Separation From Service.  A termination of employment
shall not be deemed to have occurred for purposes of this Agreement providing
for the payment of any amounts or benefits that are considered nonqualified
deferred compensation under Section 409A upon or following a termination of
employment, unless such termination is also a “separation from service” within
the meaning of Section 409A and the payment thereof prior to a “separation from
service” would violate Section 409A.  For purposes of such provision in this
Agreement relating to any such payments or benefits, references to
“termination,” “termination of employment” or like terms shall mean “separation
from service.”


(iii) Six Month Delay for Specified Employees.  If any payment, compensation or
other benefit provided to the Executive in connection with a termination of
employment is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is a
specified employee as defined in Section 409A(2)(B)(i), no part of such payments
shall be paid before the earlier of (i) the day that is six months plus one day
after the Executive’s date of termination and (ii) the date of Executive’s death
(the “New Payment Date”).  The aggregate of any payments that otherwise would
have been paid to the Executive during the period between the date of
termination and the New Payment Date shall be paid to the Executive in a lump
sum on such New Payment Date.  Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.


(iv) Reimbursements and In-Kind Benefits.  All reimbursements for costs and
expenses under this Agreement shall be paid in no event later than the end of
the calendar year following the calendar year in which the Executive incurs such
expense.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (ii) the amount of expenses
eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year.


(v) Payments within Specified Number of Days.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within such period shall be within the sole discretion of
the Company.


(vi) Installments as Separate Payment.  If under this Agreement, an amount is
paid in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.


[remainder of page intentionally left blank]


 
 
WITNESS THE DUE EXECUTION AND DELIVERY HEREOF on the date first above written.




COMPANY:


ADDvantage Technologies Group, Inc.




By:_______________________________
James McGill, Chairman of the Board




EXECUTIVE:


__________________________________
Joseph E. Hart




 
 
 

--------------------------------------------------------------------------------

EXHIBIT A


CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT


This Confidential Severance and Release Agreement (the “Agreement”) is made and
entered into by and between Joseph E. Hart (“Executive”) and ADDvantage
Technologies Group, Inc. (the “Company”) (collectively referred to as the
“Parties”).
WITNESSETH:
WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer;
WHEREAS, Company has terminated Executive’s employment without Cause, as set
forth and defined in Sections 4.2(ii) and 8(ii) of the Executive Employment
Agreement between the Parties, or the Company or Executive have terminated
Executive’s employment pursuant to Section 4.1(vi) of said Executive Employment
Agreement; and
WHEREAS, in accordance with and subject to Section 4.2(ii) of the Executive
Employment Agreement between the Parties, in exchange for a release of claims,
the Company will pay Executive severance payments for a period of one year after
termination (the “Severance Payments”).
NOW, THEREFORE, in consideration of the premises, the mutual promises herein,
and other good and valuable considerations, the receipt and sufficiency of which
are hereby acknowledged, it is agreed as follows:
1. Release.  Executive, for himself, his spouse, heirs, executors,
administrators and assigns, hereby unconditionally releases and forever
discharges the Company and its related entities, successors, assigns, agents,
directors, officers, employees, representatives, and all persons acting by,
through, under or in concert with any of them from any and all causes of action
whether known or unknown, with respect to or arising out of all those claims
asserted or which could have been asserted by Executive and/or arising out of,
or alleged to have been suffered by him in or as a consequence of his
employment, contact or relationship to date with the Company, including rights
or claims arising under any agreement with the Company or under any federal,
state or local laws, including, but not limited to Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967 and the Older Worker’s Benefit
Protection Act of 1990, the Civil Rights Act of 1866, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act of 1974, the
Oklahoma Workers’ Compensation Act, the Fair Labor Standards Act, the Americans
With Disabilities Act, as amended, the Rehabilitation Act of 1973, the Vietnam
Era Veterans’ Readjustment Assistance Act, the Genetic Information
Nondiscrimination Act, the Oklahoma Anti-Discrimination Act, Oklahoma public
policy, and all other federal, state or local laws.  This release also applies
to any claims or rights Executive may have arising out of any legal or equitable
restrictions on Executive’s right not to continue an employment (or other)
relationship with the Company, including any express or implied employment
contracts, and to any claims Executive may have against the Company for
fraudulent inducement or misrepresentation, tortious interference with
business/contractual relations, defamation, wrongful termination, public policy
tort, or other retaliation claims in connection with workers’ compensation or
alleged “whistleblower” status or on any other basis whatsoever.  Executive does
not, however, waive any rights or claims that may arise and accrue after the
date this Agreement is executed by him.  Further, Executive understands and
agrees that this Agreement does not cover, affect, or alter any rights that
cannot, by law, be released by private agreement.
2. Consideration.  In consideration for Executive agreeing to the terms of this
Agreement, the Company shall pay or provide to Executive the Severance Payments
as set forth in the Executive Employment Agreement between the Parties. 
Executive agrees that he will be responsible for satisfying any tax obligation
that he may have or incur with regard to the Severance Payments received from
the Company.
3. Compliance with ADEA and OWBPA.  To comply with the Age Discrimination in
Employment Act (“ADEA”) and the Older Worker’s Benefit Protection Act (“OWBPA”),
the Company has advised Executive of the legal requirements of the OWBPA and
fully incorporates the legal requirements by reference into this Agreement as
follows:

a.
This Agreement is written in layman’s terms, and Executive understands and
comprehends its terms;

b.
Executive has been advised of his right to consult an attorney to review this
Agreement;

c.
Executive does not waive any rights or claims that may arise after this
Agreement is executed;

d.
Executive is receiving consideration beyond anything of value to which he is
already entitled; and

e.
Executive acknowledges that he has had a reasonable period of time within which
to consider this Agreement.

Executive acknowledges that he has been given a period of twenty-one (21)
calendar days during which to consider whether to enter into this Agreement. 
Executive further acknowledges that he will have seven (7) calendar days from
the date he signs and delivers a copy of the Agreement to the Company, during
which time Executive may revoke the Agreement as to his release of claims under
the ADEA and OWBPA only, by delivering a signed and dated notice of revocation
to the Company.  This Agreement becomes immediately effective and enforceable as
to all claims, except those arising under the ADEA and OWBPA.  This Agreement
becomes effective and enforceable as to claims under the ADEA and OWBPA when the
seven (7) day revocation period has expired if Executive has not delivered a
written revocation to the Company before that time.  Executive acknowledges that
he is giving up any rights to receive any benefits or remedial relief (such as
reinstatement, back pay or front pay) as a consequence of any charge or
complaint filed with the courts or any other governmental entity.  If Executive
does file a charge or complaint with the court or any other governmental entity,
then Executive agrees to forfeit any future benefits or payments that he may
receive as enhanced severance pay and that Executive must repay the Company for
any benefits or payments that he has already received as enhanced severance pay.
4. Confidentiality.  Executive will not, unless required by law, disclose to
others the terms of this Agreement, the benefits being paid under it or the fact
of its payment, except that Executive may disclose this information to his
attorney, accountant or other professional advisor to whom he must make the
disclosure in order for them to render professional services to him.  Executive
will instruct them, however, to maintain the confidentiality of this information
just as he must.
5. Voluntary Nature of Agreement.  Executive represents and agrees that he fully
understands his right to discuss all aspects of this Agreement with an attorney
and that he has had adequate opportunity to seek counsel regarding the legal and
binding effect of this Agreement.  Executive acknowledges that he has carefully
read and fully understands all the provisions of this Agreement.  Executive
further acknowledges that he is voluntarily entering into this Agreement and is
not under any duress or coercion whatsoever.  Executive agrees that the Company
and its counsel have not made any additional promises to him, and he does not
expect to receive anything more than what is reflected in this Agreement and the
Executive Employment Agreement, pursuant to the conditions outlined within.
6. Agreement Not to be Used as Evidence.  This Agreement shall not be admissible
as evidence in any proceeding except one in which a party to this Agreement
seeks to enforce this Agreement or alleges this Agreement has been breached, or
one in which a court or administrative agency of competent jurisdiction orders
Executive or the Company to produce this Agreement.  If a court or
administrative agency orders production of this Agreement or disclosure of the
terms of this Agreement is sought, Executive or the Company shall immediately
notify the other party of same and shall cooperate with any efforts to obtain a
protective order from that court or agency preventing such production or
requiring that this Agreement be produced or filed only under seal and that
other parties to any such proceedings and their counsel shall not disclose the
existence or terms of this Agreement for purposes not related to the proceeding
in which this Agreement was ordered to be produced.
7. Assignment; Binding Effect.  This Agreement may not be assigned by
Executive.  This Agreement is binding upon and shall inure to the benefit of the
Parties hereto and their respective successors, assigns, personal
representatives, officers, directors, agents, attorneys, parents, subsidiaries,
partners, principals, and affiliates.
8. Controlling Law and Consent to Jurisdiction.  This Agreement will be governed
by and construed in accordance with the laws of the State of Oklahoma without
giving effect to any choice of law or conflicting provision or rule.
[remainder of page intentionally left blank]


 
 
PLEASE READ CAREFULLY.  THIS CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.




__________________________________ ____________________________
Joseph E. Hart Date


ADDvantage Technologies Group, Inc.


By:____________________________ ____________________________
     Name: Date
     Title:


 
 
